 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppalachian Power Company,John E.Amos PlantandUnited Steelworkers of America, LocalUnion No.8621.Cases 9-CA-11951, 9-CA-12192,and 9-CA-12235-217 November 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 22 July 1986 Administrative Law Judge Wal-lace, H. Nations issued the attached supplementaldecision. The Respondent and the General Counselfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AppalachianPower Company, John E. Amos Plant, Charleston,West Virginia, its officers, agents, successors, andassigns,shall take the action set forth in the Order.James E. Horner, Esq.,for the General Counsel.Guy Farmer, Esq.,of Washington, D.C., andFrederic L.Sagan,of Columbus, Ohio, for the Respondent.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.On 17 January 1986 the Regional Director for Region 9issued a notice of supplemental hearing in the above-cap-tioned proceeding. This notice relates that the Board, on27 June 1980 issued its Decision and Order in 250 NLRB228, directing Respondent Appalachian Power Company,John E. Amos Plant, it officers,agents,successors, andassigns to,inter alia,recognize and, on request, bargaincollectively with United Steelworkers of America, LocalUnion No. 8621 as the exclusive representative, since 20May 1977, of certain of Respondent's employees. TheUnited States Court of Appeals for the Fourth Circuit on8April 1980 entered judgment enforcing the Board'sOrder.' Thereafter, a controversy has arisen over the ob-ligation of Respondent to comply with that portion ofthe Board's Order, as enforced, requiring Respondent toreinstate its established "Green Book" grievance-arbitra-tion procedure.'Cert denied454 U S.866 (1981)Respondent has filed an answer to the notice submit-ting that it is in compliance with the Board's Order andiswilling to arbitrate any grievance under the GreenBook if the grievance is arbitrable under the provisionsof the Green Book.A hearing was held before me regarding this disputeon 25 March- 1986 at Charleston, West Virginia. Subse-quently, briefs were received from the General Counseland the Respondent. -I.DISCUSSION AND CONCLUSIONSThe issue at this stage of the proceeding is whetherRespondent should be required to arbitrate those griev-ances set out in detail in Respondent's Exhibit 15, and/orlisted under subject matter heading in the General Coun-sel'sExhibit 2.A. Brief History of the ProceedingAs stated in the Board's decision of 1980, Respondent'sproduction and maintenance employees of its John E.Amos Electric Generating Plant had been unrepresenteduntil 20May 1977, when the United Steelworkers ofAmerica, Local Union No. 8621 (Union) became the cer-tified collective-bargaining representative of an appropri-ate unit of employees. Prior to 20 May 1977, the employ-eeswere governed by a set of rules and regulations asstated in the Green Book which, interalia,provided foran arbitration procedure. The question to be answered inthisproceeding is whether Respondent should be re-quired to arbitrate grievances which arose during theperiod from 20 May 1977 when the Union was certified,until 10May 1979, when the Union and Respondentagreed upon an initial collective-bargaining agreement.The Board's Order specifically required Respondent toreinstitute,"itsestablished grievance-arbitration proce-dure for the unit employees."As noted above, Respondent appealed the Board'sOrder, including the requirement of reinstituting itsGreen Book grievance-arbitration procedure. The FourthCircuit rejected Respondent's contention and enforcedthe Board's Order. Respondent continued its appeal until5 October 1981 when the Supreme Court denied its peti-tion for a writ of certiorari, without opinion, in 454 U.S.866.After the petition for a writ of certiorari was denied,Regional Office personnel met with the parties to workout arrangements for processing outstanding grievances.The compliance officer for Region 9 and the Union nar-rowed their grievance to 12 mainissues,some involvingone grievance and others involving a number of griev-ances. These are set forth in the record as General Coun-sel'sExhibit 2. Although Board personnel and Respond-ent's personnel met on a number of occasions leading upto this hearing, neither side's position was satisfactory tothe other. The Regional Office's position is that there areapproximately 70 outstanding grievances which shouldbe arbitrated under the Green Book procedure, and Re-spondent's position up to the hearing was that there was,atmost, only 5 grievances that were proper for arbitra-tion under that procedure. Respondent states that itstands willing to comply with the Board's Order but as-282 NLRB No. 26 APPALACHIAN POWER CO157serts that under the Board's Order the vast majority ofthe involved grievances are not arbitrable because theyare either (1) not timely processed through the GreenBook procedure, or (2) not arbitrable under the expresscriteria of the Green' Book. These two defenses to theRegion's demand for arbitration of the involved out-standing grievanceswill be discussed below.B. Respondent's Timeliness DefenseAs noted above, certification of the Union was on 20May 1977 and the execution of the first union contractwas on 10 May 1979. There was no contract in effect be-tween the parties during this "period of time. However,during that interim period, bargaining unit members andthe Union filed a number of grievances under the GreenBook.Shortly after certification, it was agreed between theUnion and the Company that grievances would be proc-essed through the third step of the grievance procedureof the Green Book, the plant manager step. The Unionwas to process any grievances through these steps withunion representation of the 'grievant.Later, on 1 June 19782 the parties agreed in writing tomove the third-step grievances to the fourth and finalstep of the grievance procedure.Shortly after agreement was reached, the Company re-quested a meeting to begin processing of grievances atthe fourth step. E. C. Bradley, then personnelmanagerof the John E. Amos Plant of Respondent, requested thatthe Union make a written request as to which grievanceswere to be processed at step four. On 20 July, in re-sponse to this request, Frank Grover Jr., president of theLocal Union, wrote Bradley acknowledging his requestand requesting in the letter that "all unsettled grievancesthat were filed since Union certification (in the bargain-ing unit) and are now through step three be referred tostep four." The letter further requested that the LocalUnion get all copies of outstanding grievances.This letter was responded to by Bradley on 25 July ina letter, setting out all outstanding grievances and supply-ing copiesof the grievances to Grover. Also, on 26 July,H. E. Rhodes Jr., then labor relations supervisor for Re-spondent, wrote Grover stating that he would be avail-able to meet with Grover at the Amos Plant on Tuesday,8August, to hear the grievances at the fourth step. Ameeting was held on 8 August and eight grievances werediscussed. On 24 and 25 August Rhodes wrote to Groverand gave the answer to the fourth-step grievances whichwere heard on 8 August.Following the 8 Augustmeeting,the Union did nottake any of the remaining grievances to step four. TheCompany attempted to obtain the' Union's cooperation incompletingprocessingof the remaining grievancesthrough step four. Documentation introduced into therecord reflects that on 1 December the Company wrotea letter to Grover stating,, in effect, that since 8 AugusttheCompany had heard nothing from the Union inregard to the processing of grievances at the fourth stepand suggested a meeting be held on 7 December to "con-2All dates are in 1978 unless otherwise stated.tinue hearingthe fourth step- grievances which you hadrequested be processed to that step."Grover did not comply in writing, but advised theCompany through Bradley that it was his understandingthat he "could not handle fourth step grievances" and hewould have the International Union contact the Compa-ny about them. Evidently, nothing transpired between 6December and 4 January 1979 because on the later dateO. P. Cornelison on behalf of Respondent wrote to Wil-born Boothe, the International representative responsiblefor the involved bargainingunit,briefly describing whathad transpiredsince8 August and requested the Unionto respond and proceed with the grievances.On 16 February 1979 Cornelison wrote to JudithBoyd, staff representative of the Union, noting the 4 Jan-uary 1979 letter to Boothe, and further noting that theCompany had been notified by Boothe that Boyd wasnow the representative of the International responsiblefor the affairs of the involved local. The letter goes on tostatethat the Company was willing to conduct fourth-step grievances if the Union wished to process griev-ances at that level.The Company received no response from Boyd noranyone else connected with the Union. Therefore, as faras the record shows, the only involved grievances proc-essed to the fourth step were the eight grievances proc-essedin August.The involved substantive provision in the Green Bookrequires that to be arbitrable the grievance must meet thetime limits set out in the Green Book and be processedthrough to the fourth step. It is Respondent's positionthatwith respect to all but the eight grievances proc-essed to the fourth step on 8 Augustnoneof theremain-ing grievancesmeet the substantive requirements of theGreen Book and thus are not subject to arbitration. TheBoard's Order requiring reinstatement of the Green Bookprocedure did not go further and require processing ofinterim grievances. As the Board's Order did not requireRespondent to go beyond the Green Book procedures, Ifind that ordering Respondent to ignore the substantivetime-limitationprovisions of the Green Book would re-quire it to do more than the Board's original Order and,therefore, will not so order.3 The General Counsel urgesthat because of confusion in the minds of the employeesfiling grievances during the involved period, the failureto timely process their grievances to the fourth stepshould be overlooked. I disagree.Regardlessof the stateofmind of 'individualbargaining unitmembers, theUnion had the responsibility of processing grievancesduring the period oftime in question.The Union agreedwith Respondent to take grievances through the fourthstep and, as shown, did process a few to that level.Thereafter, though repeatedly requested by the Compa-ny to doso, no moregrievances were processed to thefourth stepand no reason was givenfor the failure to doso.The fact that an ongoing controversy existed duringthis timeframe as to theultimatearbitrability of the in-volved grievances does not excuse the Union's inaction3Of the grievances heard in August,only five are among those soughtto be arbitrated at this date,to wit,Nos. 77-20, 77-24, 79-69, 79-71, and79-73 158DECISIONSOF NATIONAL LABOR RELATIONS BOARDin processing the grievances to the last level pursuant toits agreement with Respondent.C. Respondent's "Standard for Arbitrability" DefenseAs found above, all but five of the grievances soughtin this proceeding to be arbitrated will not be found tobe arbitrable because they were not processed throughthe grievance proceduresas set' forth clearly in theGreen Book.Two of theremaininggrievances Respondent admitsare arbitrable and is willing to arbitrate, Nos. 77-20 and77-24. This leaves three grievances, No. 79-69, 79-71,and 79-73 which Respondent contends are not arbitrablebecause they involve overtime distribution and there isno reference to "overtime distribution" in the GreenBook. Respondent contends that to be arbitrable underthe Green Book, a grievance must involve a suspensionor discharge or the application or interpretation of a pro-vision of the Green Book.On brief, Respondent contends that customary prac-tices are not arbitrable under the Green Book and thatthe Union attempted to justify arbitration on the over-time distribution grievances on the grounds that it was acustom of the plant's operation which is carried forth inspecific language in the first agreement with the Union.Respondentassertsthat there is no specific provision inthe Green Book relating to overtime distribution; there-fore, the fact that there wasa certainpractice andcustom respective to overtime distribution is irrelevant.Respondent's Exhibit 14 is the record of the only inci-dence of a grievance taken to arbitration at the involvedplant prior to the 1977 certification. Reading of thegrievance file shows that although certain provisions ofthe Green Book are cited, the situation involved was ac-tually not covered by any particular provision of theGreen Book and the arbitrator decided the case based ona showing of the Company's past practice.It is arguable that grievances 79-69, 79-71, and 79-73relating to overtime distribution can involve an interpre-tation of the Company's Green Book provisions relatingto hours of work, shift premium, overtime payments, andcall-outs as well as the introduction to the Green Bookand perhaps other provisions. It is not within my author-ity to determine the merits of these various grievances.However, I do believe that they fall within the wordingof the provision relating to arbitrability in that they in-volve the application and interpretation of sections of theemployeemanual.As these grievances were processedthrough step four of the grievance procedure, they qual-ify for arbitration on proceduraland timelinessgrounds.For the reasons stated, I find that Respondent must pro-ceed to arbitration on grievances 77-20 and 77-24; 79-69, 79-71, and 79-73 in order to be in compliance withthe Board's Order as enforced.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Appalachian Power Company, JohnE.Amos Plant, Charleston, West Virginia, its officers,agents, successors, and assigns, shallComply with the order of the National Labor Rela-tions Board issued on 27 June 1980 in this matter andproceed to arbitrations, on grievance Nos. 77-20 and 77-24; 79-69, 79-71, and 79-73.4 If no exceptions are filed as provided by Sec. 102 46 of theBoard'sRules-and Regulations,the fmdmgs,conclusions,and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shallbe deemedwaived forall pur-poses.